Citation Nr: 1200147	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty in December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in which the RO, in pertinent part, denied service connection for chondromalacia of the left patella.  

In his November 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a December 2009 letter, the RO informed the Veteran that his videoconference hearing was scheduled in January 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

The Veteran asserts that he has a left knee disorder which existed prior to service and was aggravated therein.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Service treatment records reflect that, in his November 1975 Report of Medical History at induction, the Veteran denied having a "trick" or locked knee, having arthritis, rheumatism, or bursitis, and having a bone, joint, or other deformity.  He reported only that he had sprained his ankles, with his last problem at age eight.  On examination that date, clinical evaluation of the lower extremities was normal.  Four days after entry into service, the Veteran presented with complaints of pain and swelling in the left knee.  He denied any history of injury.  The assessment was knee pain of unknown etiology.  The following day, he returned with complaints of left knee pain.  At that time, he gave a history of having similar pain for a week in junior high school.  The impression following evaluation in the orthopedic clinic the next day was chondromalacia patella.  The following week, the Veteran was evaluated by a Medical Board.  The examiner's report reflects that the Veteran's problems apparently began when he injured his left knee in the 7th grade, although he did not consult a physician at that time. The Veteran described pain in his left knee since beginning basic training.  The diagnosis was chondromalacia of the left patella.  The examiner opined that this condition existed prior to entry into service and was not aggravated beyond the normal progression of the disease.  It was recommended that the Veteran be discharged.  

Post-service VA treatment records, dated from October 2007 to July 2008, include Axis III diagnoses of chronic left knee pain.  In his November 2008 substantive appeal, the Veteran asserted that his left knee disorder was aggravated during service as a result of being forced to march from place to place.  He reported that he did not have problems with his left knee until he was required to march in the way required during service.  

The evidence of record reflects that the Veteran did not have a left knee disorder noted on his examination for induction into service in November 1975; however, he was subsequently discharged as a result of chondromalacia of the left patella.  The evidence also indicates symptoms of a current left knee disorder, as evidenced by the Axis III diagnoses of chronic left knee pain.  The Veteran has not been afforded a VA examination to evaluate the claimed left knee disorder.  Based on the evidence of record, the Board finds that a VA examination, to obtain a medical opinion regarding whether the Veteran's left knee disorder clearly and unmistakably existed prior to service and, and if so, whether it clearly and unmistakably was not aggravated during such service, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also notes that the claims file suggests that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, in a December 2008 statement, the Veteran reported that he received medical treatment at the Topeka VA Medical Center (VAMC).  The most recent VA treatment records currently associated with the claims file are dated in July 2008.  The December 2008 statement suggests that more recent treatment records may be available.  As any records of VA treatment since July 2008 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the VA treatment records currently associated with the claims file reflect that the Veteran has filed a claim for Social Security disability benefits.  While a November 2007 VA treatment record notes that the Veteran wanted to seek Social Security disability because he felt he could not work because of his depression and headaches, in his November 2008 substantive appeal, he asserted that he had tried working in construction, but could not because of his knee pain.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

While the November 2007 VA treatment record suggests that the Veteran may have filed a claim for Social Security disability benefits based on depression and headaches, as the claim is being remanded, the AMC/RO should clarify whether the Veteran filed a claim for SSA disability based on his left knee disorder, and, if so, obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Similarly, a June 2008 VA treatment record reflects that, in addition to his claim for SSA disability benefits, the Veteran had filed a claim for benefits from the Kansas Department of Social and Rehabilitation Services.  As the claim is being remanded, the AMC/RO should clarify whether the Veteran filed a claim for benefits from the Kansas Department of Social and Rehabilitation Services based on his left knee disorder, and, if so, obtain and associate with the claims file any records pertaining to his claim for such benefits.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the Topeka VAMC, dated since July 2008.

2.  Clarify whether the Veteran filed a claim for SSA disability benefits based on his left knee disorder, and, if so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  

3.  Clarify whether the Veteran filed a claim for benefits from the Kansas Department of Social and Rehabilitation Services based on his left knee disorder, and, if so, undertake appropriate action to obtain all records pertaining to his claim for such benefits.  

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current left knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current left knee disorder.  In regard to any diagnosed left knee disorder, the physician should provide an opinion as to (1) whether such disorder preexisted the Veteran's period of military service, and, if so, (2) whether it was aggravated during such service.  

If the physician concludes that any left knee disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.

If the physician concludes that the left knee disorder did not preexist military service, he or she should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service; or, was caused by any incident that occurred during service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


